 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

GREGORY RICE,

       Plaintiff,

v.                                                              Case No.: __________________

BLUEBOLT, INC,

       Defendant.
                                              /

                                          COMPLAINT

       Plaintiff, Gregory Rice, by and through his undersigned counsel, sues Defendant, BlueBolt

Inc. and alleges:

                          JURISDICTION, PARTIES AND VENUE

       1.      This is an action for violation of the minimum wage provisions of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (2018); The Florida Constitution; and

The Florida Minimum Wage Act, Florida Statutes § 448.110 et seq. (2020), as well as for unpaid

wages under state law.

       2.      This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331

and 1337.

       3.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 as

the acts giving rise to the cause of action occurred in Pinellas County, Florida. Pursuant to Middle

District Local Rule 1.02(c), venue is proper in the Tampa Division of the Middle District of Florida

because the acts giving rise to this claim occurred in one of the counties of which the Tampa

Division is comprised, as set forth in local Rule 1.02(b)(4).




                                                  1
 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 2 of 6 PageID 2




        4.     Defendant engages in substantial and not isolated economic activity in the State of

Florida and has committed acts in violation of the Plaintiff’s rights under federal and state law in

the State of Florida. Accordingly, this Court has personal jurisdiction over the Defendant.

        5.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C § 1367(a), as they form part of the same case or controversy and arise out of a common

nucleus of operative facts as his federal claims.

        6.     At all times material to this action, Plaintiff was a citizen of the United States and

a domiciliary of the State of Florida.

        7.     Defendant, BlueBolt, Inc. (“BlueBolt”), is a Delaware for Profit Corporation with

its principal place of business located at 415 N. LaSalle Street, Suite 205, Chicago, Illinois 60654.

BlueBolt is not licensed to do business in the State of Florida. Nonetheless, it has actually operated

and hired employees to work for it in the State of Florida and directed solicitation of business in

the State of Florida.

        8.     On or about December 30, 2020, BlueBolt hired Plaintiff as a Business

Development Manager.

        9.     On or about March 4, 2021 Defendant terminated Plaintiff.

        10.    On March 15, 2021, Plaintiff was due his final paycheck of his accrued wages. To

date, Defendant has failed and/or refused to tender this payment.

        11.    Plaintiff demanded Defendant pay Plaintiff the compensation which Plaintiff is

entitled.

        12.    Despite Plaintiff’s demand, Defendant has failed to pay Plaintiff any compensation

for the work completed by Plaintiff.




                                                    2
 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 3 of 6 PageID 3




        13.     The failure to timely pay Plaintiff’s wages in full has resulted in Defendant’s failure

to pay the minimum wage requirements of the FLSA, 29 U.S.C. §§ 206 and 216(b).

        14.     Defendant is prohibited by law from withholding payment of a minimum wage to

Plaintiff and have clearly violated federal law in failing to timely make free and clear payment of

minimum wages to Plaintiff when due.

        15.     Plaintiff has engaged the undersigned attorneys to prosecute this action on his

behalf and is obligated to pay them a reasonable fee.

        16.     All conditions precedent to this suit have been performed, have occurred, or have

otherwise been satisfies or waived.

                                         COUNT I – FLSA

        17.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1-16

above as if fully set herein.

        18.     At all times material to this action, Plaintiff was “engaged in commerce” within the

meaning of § 7 of the FLSA.

        19.     At all times material to this action Plaintiff was an “employee” of Defendant within

the meaning of the FLSA.

        20.     Defendant was, and continue to be, an “employer” within the meaning of the FLSA.

        21.     At all times material to this action, Defendant was, and continued to be, an

“enterprise engaged in commerce” within the meaning of the FLSA.

        22.     Defendant’s annual gross revenue was in excess of $500,000.00 per annum during

the relevant time periods.




                                                  3
 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 4 of 6 PageID 4




        23.     At all times material to this action, Defendant had two or more employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce.

        24.     At all times material hereto, the work performed by Plaintiff was directly essential

to the business performed by Defendant.

        25.     Plaintiff is entitled to payment of his wages.

        26.     Defendant failed to pay Plaintiff a minimum wage as required by the FLSA.

        27.     Defendant failed to pay Plaintiff accrued wages as required by the FLSA.

        28.     Pursuant to the FLSA, Plaintiff is entitled to recover his reasonable attorneys’ fees

incurred in connection with this action.

        29.     Defendants did not—and have not—made a good-faith effort to comply with the

FLSA as it relates to the compensation of Plaintiff.

        30.     These practices violate the provisions of the federal Fair Labor Standards Act, 29

U.S.C. § 201 et seq. As a result of these unlawful practices, Plaintiff suffered a loss of wages.

        31.     Defendant showed reckless disregard for the fact that its failure to pay Plaintiff the

compensation due was in violation of the law.

        WHEREFORE Plaintiff demands judgment against Defendant for compensatory and

liquidated damages to be determined, together with Plaintiff’s attorneys’ fees, costs, prejudgment

interest, and such further relief as this Court deems proper.

                       COUNT II – FLORIDA MINIMUM WAGE ACT

        32.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1-16

above as if fully set herein.




                                                  4
 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 5 of 6 PageID 5




        33.     The Florida Constitution provides that, “All working Floridians are entitled to be

paid a minimum wage . . . .” Fla. Const., Art. X, §24(a).

        34.     Defendant agreed to pay Plaintiff compensation for the work he completed on

behalf of Defendants.

        35.     Despite demand, Defendant failed to pay Plaintiff for the work he completed.

        36.     Defendant owes Plaintiff unpaid wages earned during his employment.

        37.     Pursuant to Section 448.08 of the Florida Statutes, Plaintiff is entitled to costs of

the action and a reasonable attorney’s fee.

        38.     Defendant willfully and intentionally refused to pay Plaintiff even a minimum wage

for all the hours that he worked during the relevant time period.

        WHEREFORE Plaintiff demands judgment against Defendants, for compensatory and

liquidated damages to be determined, together with Plaintiff’s attorneys’ fees, costs, prejudgment

interest, and such further relief as this Court deems proper.

                                COUNT III – UNPAID WAGES

        39.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1-16

above as if fully set herein.

        40.     This is an action pursuant to Florida common law.

        41.     Plaintiff accrued salary and guaranteed draw payments during his employment with

Defendant that has not been paid.

        42.     Plaintiff demanded BlueBolt pay Plaintiff the wages that Plaintiff is entitled to.

        43.     Defendant has refused to pay the wages due to Plaintiff.




                                                  5
 Case 8:21-cv-00911-SDM-AAS Document 1 Filed 04/16/21 Page 6 of 6 PageID 6




       WHEREFORE Plaintiff demands judgment against Defendants, for compensatory and

liquidated damages to be determined, together with Plaintiff’s attorneys’ fees, costs, prejudgment

interest, and such further relief as this Court deems proper.

       Respectfully submitted this 16th day of April, 2021.

                                              WEBER, CRABB & WEIN, P.A.

                                                /s/ Jeremy D. Bailie
                                              Jeremy B. Bailie, Esq. FBN: 118558
                                              Jeremy.Bailie@webercrabb.com
                                              Secondary lisa.willis@webercrabb.com
                                              5453 Central Avenue
                                              St. Petersburg, Florida 33710
                                              (t): 727-828-9919
                                              (f): 727-828-9924
                                              Attorneys for Plaintiff




                                                 6
